Citation Nr: 0727686	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Marshall Potter, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1981; she also had prior active service totaling 2 years, 5 
months, and 16 days and served in the reserves from December 
1981 to March 1984.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
September 2000 and January 2002 by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 2000 rating decision, the RO, in pertinent part, 
denied service connection for a lumbar spine disorder 
secondary to the veteran's service-connected bilateral knee 
disabilities as not well grounded.  In a VA Form 21-4138 
dated February 13, 2001, the veteran asked for 
reconsideration of these denials and proffered two physician 
statements in support of her request.  The Board construed 
this submission as a notice of disagreement with the 
September 2000 rating decision.  38 C.F.R. § 20.201 (2006).

In a January 2002 rating decision the RO denied service 
connection for an acquired psychiatric disorder, cervical 
disc disease, post-operative, and a lumbar spine disorder on 
the merits.  The veteran appealed this decision.

The appellant testified at a Central Office (CO) hearing held 
in Washington, DC before the undersigned Veterans Law Judge 
in September 2004; a copy of the hearing transcript is 
associated with the claims file.  

In December 2004, the Board determined that new and material 
evidence had been received sufficient to reopen the 
appellant's claim for service connection for cervical disc 
disease and reopened this claim and remanded it for de novo 
review, along with the other issue listed above for 
additional development.  The case was then returned to the 
Board which denied these issues and granted an additional 
claim on appeal in full.  

The appellant appealed the Board's denial of entitlement to 
service connection for a cervical spine disorder and lumbar 
spine disorder to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in February 2007, 
the Court granted a Joint Motion for Remand and returned this 
matter to the Board.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the January 2007 joint motion for remand which was granted 
by the Court, it was pointed out that evidentiary 
deficiencies were present in the February 2006 Board 
decision.  Specifically, it was found that the Board had 
failed to provide adequate reasons and bases for its denial 
of entitlement to service connection for disorders of the 
lumbar and cervical spine.  

The Joint motion pointed out that the Board made no reference 
to potentially favorable evidence in the form of a September 
2005 letter from a private physician, who specializes in 
internal medicine, in its decision.  Furthermore it pointed 
out that the April 2005 VA examination which the Board relied 
heavily on in its decision, failed to comply with the 
December 2004 Board remand directives.  Specifically it was 
noted that the VA examiner failed to address favorable 
evidence, in the form of a November 2000 VA psychiatrist's 
etiology opinion and a February 2001 private neurosurgeon's 
opinion.  The December 2004 remand instructions were noted to 
have specifically ordered that these particular medical 
opinions be addressed by the examiner.  The examiner's 
failure to do so in the April 2005 examination report was 
found to be noncompliant with the Court decision in Stegall 
v. West, 11 Vet. App. 268 (1998), thereby necessitating a 
remand for compliance.

Furthermore, since the Court granted the joint motion in 
February 2007, the veteran's attorney has submitted 
additional evidence in August 2007 and specifically stated in 
the accompanying letter that consideration of this evidence 
by the AOJ is not waived.  The evidence submitted included 
several lay statements dated in June 2007 and an April 2006 
medical opinion from a physician who is the Director of the 
VA Pain Clinic, that includes discussion of the etiology of 
the veteran's lumbar spine problems.  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

In view of these due process problems and the inadequacy of 
the April 2005 VA examination, another examination should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  After completion of the above, the 
AOJ should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations to determine 
the nature, extent and etiology of any 
cervical or lumbar spine disorder found.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
the examiner(s) should so indicate in 
their reports.  The examiner(s) should 
determine whether any cervical or lumbar 
spine disorder(s) is present, and, if so, 
the correct diagnostic classification and 
etiology of any disorder found.  All 
special studies or tests including X-
rays, deemed necessary by the examiner(s) 
are to be accomplished.  The examination 
report(s) should include a detailed 
account of all pathology found to be 
present.  After the claims file is 
reviewed and a thorough clinical 
examination is conducted, the appropriate 
examiner(s) should offer an opinion as 
to: (1) whether the veteran has any 
particular disorder(s) of the lumbar and 
cervical spine, such as arthritis, and 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s): (a) began during, or 
was aggravated (worsened), as the result 
of some incident of active service, to 
include as a result of basic training, KP 
duties, or surgeries performed, (b) was 
caused, or aggravated, by her service-
connected bilateral chondromalacia 
patellae with arthritis and/or residuals 
of total abdominal hysterectomy with 
adhesive disease, uterine fibroids and C-
sections, or (c) was manifested within 
one year of service discharge if 
arthritis is found.

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and discuss the significance of 
etiological opinions from the private 
neurosurgeon in February 2001, from the 
VA psychiatrist in November 2000, from 
the private physician specializing in 
internal medicine in September 2005, and 
from the VA Director of the Chronic Pain 
Clinic in April 2006.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why. 

3.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. § 
3.310 (2006), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



